Exhibit 99.1 For Release Immediate Contacts (News Media) Tony Zehnder, Corporate Communications 312.396.7086 (Investors) Scott Galovic,Investor Relations 317.817.3228 Conseco reports first quarter 2010 results; continued growth and profitability Carmel, Ind. May 4, 2010 – Conseco, Inc. (NYSE: CNO) today announced results for first quarter “We are pleased to report another strong earnings quarter, with results largely in line with expectations, following a year of financial transformation,” CEO Jim Prieur said. “Sales continued to be strong and our net income increased significantly. While net income per share was 13 cents in the first quarters of 2010 and 2009, the current quarter per share amount reflects dilution from the issuance of 65.9 million shares of common stock and $240.5 million of convertible debentures. By issuing these securities, we were able to significantly enhance our capital and support the Company’s future growth.” First Quarter 2010 Results · Net income of $33.9 million, up 38%, compared to $24.5 million in 1Q09 (including $4.3 million of net realized investment lossesand loss on extinguishment of debt, in 1Q10 vs. $13.0 million of net realized investment losses and loss on modification of debt, in 1Q09) · Net income per diluted share of 13 cents, compared to 13 cents in 1Q09 (including 1 cent of net realized investment losses, in 1Q10 vs. 7 cents of net realized investment losses and loss on modification of debt, in 1Q09) (1) · $79.2 million of income before net realized investment losses, corporate interest and taxes (“EBIT”) (2), up 10%, compared to $72.3 million in 1Q09 · Net operating income (3) of $38.2 million, up 2%, compared to $37.5 million in 1Q09 · Net operating income per diluted share:14 cents, down 30%, compared to 20 cents in 1Q09 (1) · Total new annualized premium (“NAP”) excluding Private-Fee-For-Service (“PFFS”) and Prescription Drug Plan (“PDP”) (4):$87 million, up 4% from 1Q09 · Bankers NAP excluding PFFS and PDP (4):$57.5 million, up 1% from 1Q09 · Colonial Penn NAP (4):$13.1 million, up 7% from 1Q09 · Conseco Insurance Group NAP (4):$16.7 million, up 12% from 1Q09 Financial Strength at March 31, 2010 · Combined statutory risk-based capital ratio of our insurance subsidiaries rose 10 percentage points to 319% in 1Q10 · Debt-to-total capital ratio, excluding accumulated other comprehensive income (loss) (5), was 21.3%, compared to 21.5% at December 31, 2009 · Book value per common share, excluding accumulated other comprehensive income (loss) (5), was $15.24, compared to $15.14 at December 31, 2009 - more - Conseco May 4, Operating Results Operating results by segment for the quarter were as follows ($ in millions, except per share data): Three months ended March 31, 2010 2009 EBIT (2): Bankers Life $ 53.2 $ 44.7 Colonial Penn 5.3 5.1 Conseco Insurance Group 25.7 31.2 Corporate Operations, excluding corporate interest expense (5.0 ) (8.7 ) EBIT 79.2 72.3 Corporate interest expense (19.5 ) (13.7 ) Income before loss on extinguishment or modification of debt, net realized investment losses and taxes 59.7 58.6 Tax expense on operating income 21.5 21.1 Net operating income (3) 38.2 37.5 Loss on extinguishment or modification of debt, net of income taxes (1.2 ) (6.1 ) Net realized investment losses (net of related amortization and taxes and the establishment of a valuation allowance for deferred tax assets related to such losses) (6) (3.1 ) (6.9 ) Net income applicable to common stock $ 33.9 $ 24.5 Per diluted share (1): Net operating income $ .14 $ .20 Loss on extinguishment or modification of debt, net of income taxes - (.03 ) Net realized investment losses, net of related amortization and taxes (.01 ) (.04 ) Net income $ .13 $ .13 -more- Conseco May 4, Segment Results In our Bankers Life segment, pre-tax operating earnings were $53.2 million in the first quarter of 2010, up 19% compared to the first quarter of 2009.Results for the first quarter of 2010 compared to the same period in 2009 reflect: · an increase in earnings of approximately $7 million from our life products resulting from:(i) favorable mortality of approximately $5 million; (ii) a one-time reserve increase in 1Q2009 of $5 million; net of (iii) the lost earnings of approximately $3 million on blocks reinsured in 2009; and · an increase in earnings of approximately $2 million from the PFFS business assumed through our reinsurance agreements with Coventry (the last of which expired on January 1, 2010) due to favorable reserve developments. Furthermore, earnings from Bankers Life long-term care products were essentially the same in the first quarters of 2010 and 2009.Results in 1Q2010 reflected improved operating performance, while 1Q2009 reflected approximately $11 million of earnings from the release of insurance liabilities on lapsed policies following rate increase actions. In our Colonial Penn segment, pre-tax operating earnings were $5.3 million in the first quarter of 2010, up 4% compared to the first quarter of 2009.Results for the first quarter of 2010 were primarily affected by favorable mortality and growth in our block of life insurance policies. In our Conseco Insurance Group segment, pre-tax operating earnings were $25.7 million in the first quarter of 2010, down 18% compared to the first quarter of 2009.Results for the first quarter of 2010 compared to the same period in 2009 reflect: · a decrease in earnings of approximately $5 million from our specified disease products, primarily resulting from favorable development of prior period claim reserves in 1Q2009; · a decrease in earnings of approximately $5 million related to our life insurance products, primarily due to lost earnings on blocks reinsured in 2009; and · an increase in earnings of approximately $6 million resulting from a return to normal surrender activity for equity-indexed products (these products have market value adjustment features and experienced a high level of surrenders in the first quarter of The Corporate Operations segment includes our investment advisory subsidiary and corporate expenses.Results for the first quarter of 2010 reflect an increase in earnings of $1.2 million primarily due to a reduction to compensation-related accruals and $2.0 million from the consolidation of a variable interest entity beginning January 1, 2010, in accordance with new accounting requirements. Corporate interest expense reflects the higher interest rate paid on debt following the amendment to our credit facility in the first quarter of 2009. The results for the first quarter of 2010 included the recognition of a $1.2 million extinguishment loss, net of income taxes, related to the repurchase of $64.0 million aggregate principal amount of the 3.5% convertible senior debentures.The results for the first quarter of 2009 included the recognition of a $6.1 million charge, net of income taxes, related to modifications made to our senior credit agreement. -more- Conseco May 4, Investment Results Net realized investment losses in the first quarter of 2010 were $3.1 million (net of related amortization and taxes).Such net realized investment losses include total other-than-temporary impairment losses of $17.7 million, of which $20.3 million was recorded in earnings and $(2.6) million in accumulated other comprehensive loss.Net realized investment losses in the first quarter of 2009 of $6.9 million (net of related amortization and taxes and the establishment of a valuation allowance for deferred tax assets related to such losses) included $92.0 million of other-than-temporary impairment losses recognized in earnings.Net realized investment losses in the first quarter of 2009 included a $2.4 million increase to the deferred tax valuation allowance. Sales Results At Bankers Life (career distribution), total NAP, excluding PFFS and PDP, in 1Q10 was $57.5 million, up 1% from 1Q09. At Colonial Penn (direct distribution), total NAP was $13.1 million, up 7% from 1Q09. At Conseco Insurance Group (independent distribution), total NAP was $16.7 million, up 12% from 1Q09. Accounting Matters Effective January 1, 2010, we adopted authoritative guidance requiring us to consolidate a variable interest entity.At that date, the cumulative effect of the accounting change was a decrease to shareholders’ equity of $15.9 million, including $6.2 million included in accumulated other comprehensive loss. Conference Call The
